Per Curiam.
1. In view of the law and facts the court erred in sustaining the demurrer to the petition in this case upon the principle that a court of equity will not interfere with a criminal prosecution. City of Atlanta v. Gate City Gas Light Co., 71 Ga. 106; Georgia R. &c. Co. v. Atlanta, 118 Ga. 486 (45 S. E. 256) ; Town of Fairburn v. Edmondson, 162 Ga. 386 (134 S. E. 51) ; City of Macon v. Samples, 167 Ga. 150 (145 S. E. 57).
2. The judge did not err in overruling the ground of the demurrer of which complaint is made in the cross-bill of exceptions. The words “indigent,” and “disabled,” as employed in the act exempting veterans of the World War from the payment of the license in question, are terms of sufficiently fixed and definite meaning to obviate any objection to the statute upon the ground that the use of such language is so vague and indefinite as to make the statute void.

Judgment reversed on the main bill of exceptions.


All the Justices concur, except Atlcinson and Gilbert, JJ., who dissent. Judgment affirmed on the cross-bill of exceptions. All the Justices concur.

H. B. Edwards and G. J. Taylor, for plaintiff.
Franklin & Lang dale and H. G. Eberhardi, for defendants.